Appeal by the defendant from a judgment of the County Court, Suffolk County (Duonias, J.), rendered September 5, 1995, convicting him of assault in the second degree and criminal possession of a weapon in the fourth degree (two counts), upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress physical evidence.
Ordered that the judgment is affirmed.
The hearing court properly denied that branch of the defendant’s motion which was to suppress items seized from his home and garage. The scope and duration of the warrant-less search was both limited by and reasonably related to the exigencies of the situation (see, People v Rielly, 190 AD2d 695; People v Kane, 175 AD2d 881). Furthermore, the finding that the complainant, the defendant’s live-in girlfriend, had the apparent authority to consent to a warrantless search is supported by the record and should not be disturbed (see, People v Qazi, 220 AD2d 464).
The defendant’s contention that he was deprived of the effective assistance of counsel is without merit. The evidence, the law, and the circumstances of this case, viewed in totality and *510as of the time of the representation, reveal that the attorney provided meaningful representation (see, People v Farrington, 225 AD2d 633).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Bracken, J. P., Copertino, Sullivan and McGinity, JJ., concur.